ORDER

PER CURIAM.
AND NOW, this 26th day of June, 2014, the Application for Leave to File Amicus Curiae Brief filed by the Pennsylvania Department of Education and the Acting Secretary of Education, the Application for Leave to File Amicus Curiae Brief filed by the Alliance for Philadelphia Public Schools, the Application for Leave to File Amicus Curiae Brief filed by Students-First, and the Application for Leave to File Amended Statement of Amicus Curiae Senator Lawrence M. Farnese et al, the Application for Leave to File Amicus Curiae Brief in Support of Petitioners, filed by Philadelphia School Partnership and PennCAN, and the Application for Leave to File a Statement of Amicus Curiae in Support of Response, filed by Robert M. McCord, are GRANTED. The Application for Leave to File Reply is GRANTED. The Application for Leave to File Original Process and Exclusive Jurisdiction Complaint for Declaratory Judgment is DENIED.
Chief Justice CASTILLE files a dissenting statement which is joined by Justice BAER.